Citation Nr: 0619887	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  06-15 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
variously diagnosed skin disorder, including pityriasis 
rosea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
May 1946.


This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

In June 2006, a Deputy Vice Chairman of the Board granted the 
representative's motion to advance the case on the Board's 
docket due to the veteran's advanced age.  38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  The veteran did not appeal the January 1999 Board 
decision that denied entitlement to service connection for a 
skin disorder, or the May 2002 RO rating decision that did 
not reopen the claim. 

2.  The evidence received since the May 2002 RO rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a skin 
disorder, including pityriasis rosea. 


CONCLUSIONS OF LAW

1.  The May 2002 RO decision that denied the veteran's 
application to reopen the claim of service connection for a 
skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2005).

2.  New and material evidence to reopen the claim of service 
connection for a skin disorder has not been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's current claim was filed after November 9, 2000, 
the effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The September 2004 RO letter informed the veteran of the 
provisions of the VCAA and was advised to identify any 
evidence in support of the claims regarding the skin that had 
not been obtained.  The VCAA specific letter informed the 
veteran that VA would obtain pertinent federal records.  The 
veteran was informed that VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate the claim as required by 
Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  A VCAA notice in this 
case was provided to the veteran prior to the AOJ 
adjudication of the claim in April 2005 and as a result the 
timing of the notice does comply with the express 
requirements of the law as discussed in Pelegrini.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA letter in September 2004 covered the service 
connection issue and had a statement directed to this element 
on page 2 that the Board finds adequately represented the 
fourth element.  

The letter in September 2004 also complied with the content 
requirements as established in Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  For example, it advised him 
the claim was previously denied in May 2002 and explained 
what would constitute "new" and "material" evidence.  It 
also included a statement of the fourth element on page 2 
that was combined with reference to an attachment with the 
heading "What The Evidence Must Show" that, as reflected in 
the body of the January 2002 VCAA notice, was directed to the 
elements needed to establish the underlying claim of service 
connection.  In this regard, the VCAA specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  Although the attachment was not associated with 
the file copy of the September 2004 letter there is no 
argument it was not received.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)) (citing to United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 6, 71 L. 
Ed. 131 (1926)).   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided a single notice covering all 
content requirements adequately.  The content of the VCAA 
notice supports the conclusion that the claimant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  See, e.g., Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Furthermore, as 
the Board is denying the application to reopen the claim 
there is no potential prejudice in any deficiency in notice 
regarding the effective date and initial rating elements as 
applicable.  The RO reviewed any deficiency in the notice 
regarding these elements in a March 2006 letter to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records and advised the veteran of 
the evidence or information needed to support the application 
to reopen the claim.  The veteran stated in the August 2004 
correspondence seeking to reopen the claim that he was 
treated after service but the records were no longer 
available.  In response to the statement of the case he 
simply argued that he felt service connection for a skin 
disorder, including pityriasis rosea was warranted based on 
his military service.  The representative essentially 
reiterated this argument as the basis to reopen the claim.  
Thus, the Board finds the development overall is adequate 
when read in its entirety and that it satisfied the 
obligations established in the VCAA.  VA's duty to assist the 
veteran in the development of the claims has been satisfied 
and the Board will turn to a discussion of the claim on the 
merits.


Analysis

RO decisions are final based on evidence on file and may not 
be revised on the same factual basis.  38 C.F.R. § 20.1103.  
The veteran's application, wherein he sought to reopen the 
claim for service connection for a skin disorder for a second 
time, was received in August 2004.  He asserted, in essence, 
that he was treated in service for pityriasis rosea and 
thereafter for a skin disorder.  For applications filed after 
August 29, 2001, as is the application to reopen on this 
matter, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  The last final denial of the claim 
was the RO determination in May 2002 that denied the 
veteran's application to reopen the claim.  

"New evidence" is that which is not merely cumulative of 
other evidence of the record.  See Elkins v. West, 12 Vet. 
App. 209, 216 (1999) (en banc).  Evidence is "material" 
where it is relevant to and probative of the issue at hand.  
See Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), overruled 
in part by Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998); but 
see Anglin v. West, 203 F.3d 1343, 1347 (2000) (recognizing 
that the Court's analysis in Evans remained intact save for a 
requirement that new and material evidence be so significant 
as to create a reasonable possibility that the outcome of the 
earlier, final decision would be changed).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  A 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The evidence consisting of 
personal recollection and assertion of causation, and VA 
medical records is not new and material as it did not address 
the ultimate issues of the case-whether a present skin 
disorder is related to the appellant's military service. 

When the Board considered the claim in January 1999 on the 
merits it had the veteran's service medial records noting 
treatment for pityriasis rosea in 1944, and other 
administrative records, VA clinical records dating from the 
early 1990's and May 1998 VA examination.  In summary, the 
evidence showed he gave a history of treatment during 
military service and there was evidence of pityriasis rosea 
noted during service.  No evidence after service showed 
pityriasis rosea and the VA examiner in 1998 did not 
associated the tinea pedis, xerosis, atopic dermatitis and 
similar related diagnoses to the pityriasis rosea.  

In addition to this evidence and some duplicate service 
records, the RO in May 2002 had a record of private treatment 
in October 2000 showing tinea pedis and atopic dermatitis.  
The veteran submitted medical literature that indicated 
pityriasis rosea virtually never relapsed and disappeared in 
several weeks even without treatment, that it had no 
implications for other more serious diseases, and that the 
only thing confused with it was a rash related to the 
secondary stage of syphilis.  The RO concluded this evidence 
essentially duplicated the evidence previously considered and 
was not new and material.  The veteran was issued notice in 
May 2002 and he did not appeal the decision.  

New and material evidence must be probative of this 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  Similarly, section 3.156(a) requires that such 
evidence either by itself or in connection with previously 
submitted evidence raise a reasonable possibility of 
substantiating the claim.  This version of the regulation is 
applicable to the appellant's claim since VA received his 
application to reopen the claim in August 2004.  The Board 
must assess the probity of newly submitted evidence before a 
case is reopened.  See Evans, 9 Vet. App. at 283-84 (defining 
materiality as probative of the issues at hand); see also 
Justus, 3 Vet. App. at 513 (classifying credibility and 
weight as issues of fact to be determined after reopening, 
and materiality to be determined before reopening).

In support of his claim to reopen, the appellant submits his 
own statement which essentially duplicates previous 
assertions.  Recent VA clinical records show xerosis, a skin 
disorder that was noted previously.  There was no diagnosis 
of any skin disorder linked to military service.  He did not 
indicate a medical professional had diagnosed a disability of 
the skin linked to his military service.  The Board does not 
attach any weight or probative value of this additional 
evidence.  When viewed in the context of evidence previously 
submitted, the new evidence is not probative of a medical 
nexus between an event during military service and a 
currently diagnosed disability of the skin.  To the extent 
this evidence is solely the veteran assertion of a nexus it 
is not competent and overall it duplicates previously 
reviewed material.  

In summary, the appellant supplements the record with his own 
statements of causation, and he does not identify any medical 
report, statement or favorable nexus opinion based on the 
newly submitted evidence.  His statements did not identify 
any clinician that linked the circumstances of his military 
service to a current disability of the skin as he claims.  
Thus, the record as it stands contains no competent evidence 
supporting a diagnosis of a skin disorder related to an 
inservice event.  Simply put, the appellant's recent 
assertion that he has a skin disorder sustained during 
military service is nothing more than a lay assertion of 
medical causation that alone cannot serve as the predicate to 
reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  His situation is no different 
from a claimant who in the first instance does not submit 
evidence of a disability or competent nexus evidence for an 
existing disability.  

Although the representative mentioned that an examination had 
not been obtained, the duty to assist regarding the necessity 
of a medical examination/opinion does not attach where the 
appellant relates a disorder to military service and there is 
no medical opinion relating such disorder to service.  See 
Duenas v. Principi, 18 Vet. App. 514, 519-20 (2004).  Until 
the appellant meets his threshold burden of submitting new 
and material evidence in order to reopen his claim, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a variously diagnosed skin disorder, 
including pityriasis rosea, not having been submitted, the 
appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


